Opinion issued November 15, 2007








In The
Court of Appeals
For The
First District of Texas



NO. 01-07-00523-CV



CHRISTINE NUNLEY-JOLIVETTE,  Appellant

V.

LYONDELL CHEMICAL COMPANY,  Appellee



On Appeal from the 295th District Court
Harris County, Texas
Trial Court Cause No. 2005-51766



MEMORANDUM OPINION
	On June 19, 2007, appellant, Christine Nunley-Jolivette, gave notice that she
was appealing the trial court's March 20, 2007 order granting appellee, Lyondell
Chemical Company, a summary judgment.  On July 2, 2007, the trial court sustained
the district clerk's contest to Nunley-Jolivette's affidavit of indigence.  On July 5,
2007, Nunley-Jolivette filed in the trial court a motion for it to reconsider her
affidavit of indigence.
	On August 7, 2007, the Clerk of this Court sent Nunley-Jolivette a letter
advising her that she had not paid all the required fees in the case and that unless by
August 27, 2007 she had done so or filed a meritorious response in writing explaining
why she was exempt from the payment of the fees, her case was subject to dismissal. 
On August 27, 2007, Nunley-Jolivette filed with this Court a letter stating that she
was still trying to get financial assistance and that she had not received any
information regarding her request for the trial court to reconsider her affidavit of
indigence.   
	August 27, 2007 and considerable time since then has passed.  Nunley-Jolivette
has not paid the required fees nor filed a meritorious response explaining why she is
exempt from payment of the required fees.  We dismiss the appeal for nonpayment
of all required fees.  See Tex. R. App. P. 5 (allowing enforcement of rule); 42.3(c)
(allowing involuntary dismissal of case).  All pending motions are denied.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Keyes.